
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17



Change of Control Agreement


        This Change of Control Agreement ("Agreement"), dated as of August 11,
2003, is made and entered into between Lawson Software, Inc., a Delaware
corporation (the "Company") and                        ("Executive").


Background


        The Board of Directors of the Company (the "Board"), has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined below)
of the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive's full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which are competitive with those of other corporations and which ensure that the
compensation and benefits expectations of the Executive will be satisfied.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

        For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Company and Executive, the Company and
Executive agree as follows:


Agreement


        1.    Certain Definitions.    

        (a)   "Effective Date" means the first date during the Agreement Term
(as defined in Section 1(b)) on which a Change of Control (as defined in
Section 1(c)) occurs. Anything in this Agreement to the contrary
notwithstanding, if a Change of Control occurs and if the Executive's employment
with the Company is terminated or the Executive ceases to be an officer of the
Company prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment or
cessation of status as an officer (i) was at the request of a third party who
has taken steps reasonably calculated to effect the Change of Control or
(ii) otherwise arose in connection with or anticipation of the Change of
Control, then for all purposes of this Agreement the "Effective Date" shall mean
the date immediately prior to the date of such termination of employment or
cessation of status as an officer.

        (b)   "Agreement Term" means the period commencing on the date hereof
and ending on the fourth anniversary of such date; provided, however, that
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof shall be
hereinafter referred to as the "Renewal Date"), unless previously terminated,
the Agreement Term shall be automatically extended so as to terminate four years
from such Renewal Date, unless at least 60 days prior to the Renewal Date the
Company shall give written notice to the Executive that the Agreement Term shall
not be so extended.

        (c)   "Change of Control" means (1) the closing of a tender offer or
exchange offer for the ownership of 50% or more of the outstanding voting
securities of the Company, (2) the Company shall have entered into a definitive
agreement with respect to a tender offer, exchange offer or merger,
consolidation or other business combination with another corporation and as a
result of the completion of such tender offer, exchange offer, merger,
consolidation or combination less than 50% of the outstanding voting securities
of the surviving or resulting corporation are owned in the aggregate by the
former stockholders of the Company, other than affiliates (within the meaning of
the Securities Exchange Act of 1934, as amended (the "Exchange Act")) of any
party to such merger or consolidation, as the same shall have existed
immediately prior to such merger or consolidation, (3) the Company shall have
entered into a definitive agreement to sell substantially all of its assets to
another corporation which is not a direct or indirect wholly owned Subsidiary of
the Company, (4) a person, within the meaning of Section 3(a)(9) or of
Section 13(d)(3) (as in effect on the date of this Agreement) of the Exchange
Act, shall acquire 50% or more of the outstanding voting securities of the

--------------------------------------------------------------------------------


Company (whether directly, indirectly, beneficially or of record) (for purposes
hereof, ownership of voting securities shall take into account and shall include
ownership as determined by applying the provisions of Rule 13d-3(d)(1)(i) as in
effect on the date of this Agreement) pursuant to the Exchange Act,
(5) individuals who constitute the Company's Board of Directors on the date of
this Agreement (the "Incumbent Board") cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date of this Agreement whose election, or nomination for
election by the Company's stockholders, was approved by a vote of at least 50%
of the directors comprising the Incumbent Board shall be, for purposes of this
clause (5), considered as though such person were a member of the Incumbent
Board, or (6) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

        (d)   "Disability" means a permanent disability as defined under any
retirement plan of the Company or its Subsidiaries.

        (e)   "Cause" means the termination of Executive's employment initiated
by the Company or its Subsidiaries because of: (1) if Executive has entered into
any written and executed contract(s) with the Company or its Subsidiaries, any
material breach by Executive of such contract (as reasonably determined by the
Company) and which is not or cannot reasonably be cured within 10 days after
written notice from the Company to Executive; (2) any material violation by
Executive of the Company's or a Subsidiary's policies, rules or regulations (as
reasonably determined by the Company) and which is not or cannot be reasonably
cured within 10 days after written notice from the Company to Executive;
(3) commission of any material act of fraud, embezzlement or dishonesty by
Executive (as reasonably determined by the Company); or (4) any other
intentional misconduct by Executive adversely affecting the business or affairs
of the Company or any Subsidiary in any material manner (as reasonably
determined by the Company).

        (f)    "Good Reason" means: (1) the assignment to the Executive of any
duties inconsistent in any respect with the Executive's position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities in effect as of the date of this Agreement, or any diminution
in such position, authority, duties or responsibilities (whether or not
occurring solely as a result of the Company ceasing to be a publicly traded
entity or becoming a Subsidiary), excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by the Executive;
(2) any reduction in Executive's annual base salary or annual target incentive
compensation compared with the annual base salary and annual target incentive
compensation in effect for Executive for the Company's most recent fiscal year
ended before the date of termination, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Executive; (3) the
Company's requiring the Executive to be based at any office or location other
than in the Minneapolis-St. Paul Metropolitan Area in Minnesota or the Company's
requiring the Executive to travel on Company business to a substantially greater
extent than required immediately prior to the date of this Agreement; or (4) any
material reduction in Executive's executive benefits compared with the executive
benefits provided by the Company to Executive during the Company's most recent
fiscal year ended before the date of termination. The Executive's mental or
physical incapacity following the occurrence of an event described above in
clauses (1) through (4) above shall not affect the Executive's ability to
terminate employment for Good Reason. Any determination of "Good Reason" made by
the Executive under this Agreement shall be made in good faith.

        (g)   "Subsidiary" means any subsidiary of the Company.

2

--------------------------------------------------------------------------------


        2.    At Will Employment.    Employee is and will continue to be an "at
will" employee of the Company. The Executive and the Company acknowledge that,
except as may otherwise be provided under any other written agreement or written
arrangement between the Executive and the Company, the employment of the
Executive by the Company may be terminated by either the Executive or the
Company at any time prior to the Effective Date or, subject to the obligations
of the Company provided for in this Agreement in the event of a termination
after the Effective Date, at any time on or after the Effective Date. Moreover,
if prior to the Effective Date, (i) the Executive's employment with the Company
terminates or (ii) the Executive ceases to be an officer of the Company, then
the Executive shall have no further rights under this Agreement.

        3.    Notice of Termination.    Any termination by the Company for
Cause, or by the Executive for Good Reason, or any termination for Disability,
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 9(b) of this Agreement. For purposes of this
Agreement, a "Notice of Termination" means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provision so indicated and (iii) if the Date of Termination (as defined
herein) is other than the date of receipt of such notice, specifies the Date of
Termination (which Date of Termination shall be not more than 30 days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance that contributes to a
showing of Good Reason or Cause, respectively, shall not waive any right of the
Executive or the Company, respectively, hereunder or preclude the Executive or
the Company from asserting such fact or circumstance in enforcing the
Executive's or the Company's respective rights hereunder.

        4.    Date of Termination.    "Date of Termination" means (i) if the
Executive's employment is terminated by the Company for Cause, or by the
Executive for Good Reason, or termination for Disability, the date of receipt of
the Notice of Termination or any later date specified in the Notice of
Termination (which date shall not be more than 30 days after the giving of such
notice), as the case may be, (ii) if the Executive's employment is terminated by
the Company other than for Cause or other than for death or Disability, the Date
of Termination shall be the date on which the Company notifies the Executive of
such termination and (iii) if the Executive's employment is terminated by reason
of death or Disability, the Date of Termination shall be the date of death of
the Executive or the Disability effective date, as the case may be.

        5.    Obligations of the Company upon Termination.    If at any time
after the Effective Date and during the Agreement Term, the Company or any
Subsidiary terminates the Executive's employment other than for Cause, or the
Executive terminates employment for Good Reason, or Executive's employment
terminates for Disability, then the following Sections 5(a) through 5(f),
inclusive, shall apply:

        (a)   Severance Payment and General Release. The Company shall pay to
the Executive in a lump sum in cash within 30 days after the Date of Termination
the aggregate sum of the following amount, less applicable tax withholdings
pursuant to Section 9(d): 100% of Executive's then current annual base salary
(the "Severance Payment"). Executive shall receive the Severance Payment only if
Executive signs a general release of claims in the form attached to this
Agreement as Exhibit A, as may be reasonably modified to reflect applicable
changes in Minnesota law or to reflect the then current laws of the then current
state of residence of Executive (and the rescission period thereunder has
expired). Anything in this Agreement to the contrary notwithstanding, no
Severance Payment shall be paid until completion of the rescission period
identified in Exhibit A (and no Severance Payment under this Agreement shall be
payable to Executive if at the time of completion of the rescission period,
Executive has exercised Executive's right of rescission described in Exhibit A).

3

--------------------------------------------------------------------------------

        (b)   COBRA. During the four months after the Date of Termination, the
Company shall pay the employer portion of the COBRA premiums and during that
time Executive shall continue to pay the active employee rate. If during that
four month period, the Executive becomes covered by another medical/dental plan,
the Executive shall so notify the Company and such Company subsidy and COBRA
coverage will end as of that date. After such four-month period, the Executive
shall be responsible for the full COBRA premium plus a 2% administration fee for
the remainder of the COBRA election period imposed by applicable law.

        (c)   Outplacement Services. During the eight months after the Date of
Termination, the Company shall provide Executive $8,000 in after-tax value of
outplacement services, through an outplacement firm selected by Executive.

        (d)   EAP Services. During the three months after the Date of
Termination, Executive may continue to access the Company's EAP services at no
charge.

        (e)   Other Payments to Executive. Within 30 days after the Date of
Termination, and not part of any severance payment under this Agreement, the
Company shall also pay the Executive in a lump sum in cash the aggregate sum of
the following amounts, less applicable tax withholdings pursuant to
Section 9(d), Agreement: (1) 100% of Executive's accrued and unpaid salary,
expenses (under the Company's expense reimbursement policy) and flexible time
off (FTO) benefits through the Date of Termination, plus (2) any earned and
unpaid incentive compensation through the Date of Termination.

        (f)    Executive's Ability to Holdback Payment. If any payments by the
Company to Executive would otherwise result in additional tax obligations by
Executive under Section 280(g) of the Internal Revenue Code, Executive may elect
at Executive's sole discretion to so notify Company in writing on a timely basis
and request that the Company reduce any payments otherwise payable under this
Agreement to an amount which would not cause Executive to be subject to such tax
obligation (e.g. to put Executive in the best net after tax position). Upon
receipt of such written notice, the Company will reduce such payments pursuant
to Executive's instructions and Executive will not be deemed to have received or
have any rights to the amount of such reduction.

        6.     Non-Exclusivity of Rights. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any written contract, agreement or arrangement with
the Company or any Subsidiary at or subsequent to the Date of Termination shall
be payable in accordance with such plan, policy, practice or program or
contract, agreement or arrangement, and shall not be reduced by the Severance
Payment or other payments under this Agreement.

        7.     Full Settlement; No Right of Set-Off. The Company's obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment. The Company agrees to pay as incurred (within 30 days following the
Company's receipt of an invoice from the Executive), to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as amended (the
"Code").

        8.    Successors.    

        (a)   This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive other
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Executive's legal representatives.

4

--------------------------------------------------------------------------------

        (b)   This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns. Except as provided in Section 8(c)
of this Agreement, this Agreement shall not be assignable by the Company.

        (c)   The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.

        9.    General.    

        (a)   This Agreement shall be governed by and construed in accordance
with the laws of the State of Minnesota, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

        (b)   All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

        If to the Executive:

        To the most recent home address of Executive, as maintained by the
Company's Human Resources Department.

        If to the Company:

Lawson Software, Inc.
380 St. Peter Street
St. Paul, Minnesota 55102
Attn: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

        (c)   The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

        (d)   The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

        (e)   The Executive's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

        (f)    This Agreement does not amend or supersede the Employee Invention
and Nondisclosure Agreement previously entered into between the Executive and
the Company, or any other written agreement or arrangement between the Company
and Executive.

        (g)   This Agreement does not amend or terminate any stock option grants
or other equity awards provided by Company to Executive under any of the
Company's stock incentive plans.

5

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

    LAWSON SOFTWARE, INC.
 
 
By
 


--------------------------------------------------------------------------------

Jay Coughlan,
President and Chief Executive Officer
 
 
 
 
 

    Executive Name:

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

Signature


6

--------------------------------------------------------------------------------


EXHIBIT A


GENERAL RELEASE

        This General Release is made and entered into as of
the                        day of                        ,
by                        ("Employee") and Lawson Software, Inc. ("Lawson").

        WHEREAS, Lawson Software, Inc. ("Lawson") and Employee are parties to a
Change in Control Agreement dated August 11, 2003 (the "Agreement");

        WHEREAS, Employee intends to settle any and all claims that Employee has
or may have against Lawson as a result of Employee's employment with Lawson and
the cessation of Employee's employment with Lawson;

        WHEREAS, under the terms of the Agreement, which Employee agrees are
fair and reasonable, Employee agreed to enter into this General Release as a
condition precedent to the Severance Payment as defined and described in the
Agreement;

        NOW, THEREFORE, in consideration of the provisions and the mutual
covenants herein contained, the parties agree as follows:

        1.    Severance Benefits.    

A.In consideration of the release set forth in Paragraph 2(B) below. Lawson
agrees to provide severance pay of Ten Thousand Dollars ($10,000.00) out of the
Severance Payment described in the Agreement.

B.In consideration of the release set forth in Paragraph 2(A) below. Lawson
agrees to provide the remaining Severance Payment and any other payments payable
under the Agreement or any other written agreement or arrangement between
Employee and Lawson (or its predecessor Lawson Associates, Inc.).

        2.    Release of Claims.    

A.For the consideration expressed in Paragraph 1(B) above, Employee does hereby
fully and completely release and waive any and all claims, complaints, causes of
action, demands, suits, and damages, of any kind or character, which Employee
has or may have against the Releasees, as hereinafter defined, arising out of
any acts, omissions, conduct, decisions, behavior, or events occurring up
through the date of Employee's signature on this General Release, including
Employee's employment with Lawson and the cessation of that employment, with the
exception of possible claims under the Age Discrimination in Employment Act. For
purposes of this General Release, the "Releasees" means collectively Lawson, its
predecessors, successors, assigns, parents, affiliates, subsidiaries, related
companies, officers, directors, shareholders, agents, servants, auditors,
attorneys, employees, and insurers, and each and all thereof.

        Employee understands and accepts that Employee's release of claims
includes any and all possible claims, both known or unknown, asserted or
unasserted, direct or indirect, including but not limited to claims based upon:

(i)the value of stock options that have not vested or are unexercisable pursuant
to the express terms of the applicable stock option agreements, grant notices or
stock option plans;

(ii)the value of stock options previously granted to Employee and that have
vested and are exercisable as of the date of termination of Employee's
employment with Lawson, but that Employee elects not to exercise and pay for
before the applicable termination date of the stock options pursuant to the
express terms of the applicable stock option agreements, grant notices or stock
option plans;

(iii)Title VII of the Federal Civil Rights Act of 1964, as amended;

(iv)the Americans with Disabilities Act; the Equal Pay Act;

7

--------------------------------------------------------------------------------

(v)the Fair Labor Standards Act; the Employee Retirement Income Security Act;

(vi)the Minnesota Human Rights Act; Minn. Stat. §181.81;

(vii)the Minneapolis or St. Paul Code of Ordinances; or

(viii)any other federal, state or local statute, ordinance or law.

Employee also understands that Employee is giving up all other claims, including
those grounded in contract or tort theories, including but not limited to:
wrongful discharge; violation of Minn. Stat. §173.82; breach of contract;
tortious interference with contractual relations; promissory estoppel; breach of
the implied covenant of good faith and fair dealing; breach of express or
implied promise; breach of manuals or other policies; assault; battery; fraud;
sexual harassment; false imprisonment; invasion of privacy; intentional or
negligent misrepresentation; defamation, including libel, slander, discharge
defamation and self-publication defamation; discharge in violation of public
policy; whistleblower; intentional or negligent infliction of emotional
distress; or any other theory, whether legal or equitable.

        Employee further understands that Employee is releasing, and does hereby
release, any claims for damages, by charge or otherwise, whether brought by
Employee or on Employee's behalf by any other party, governmental or otherwise,
and agrees not to institute any claims for damages via administrative or legal
proceedings against any of the Releasees. Employee also waives and releases any
and all rights to money damages or other legal relief awarded by any
governmental agency related to any charge or other claim against any of the
Releasees.

B.For the consideration expressed in Paragraph 1(A) above, Employee does hereby
fully and completely release the Releasees, as above defined, from each and
every legal claim or demand of any kind, that Employee ever had or might now
have arising out of any action, conduct, or decision taking place during
Employee's employment with Lawson, asserted or unasserted, known or unknown,
direct or indirect, arising under or relating to the Age Discrimination in
Employment Act, as amended.

C.This Release does not apply to any post-termination claim that Employee may
have under the Agreement or for benefits under the provisions of any employee
benefit plan maintained by Lawson.

D.Employee's release of claims shall not apply to any claims Employee might have
to indemnification under Delaware law, any other applicable statute or
regulation, or Lawson's Certificate of Incorporation or Bylaws.

        3.    Rescission.    Employee has been informed of Employee's right to
rescind this General Release by written notice to Lawson within fifteen
(15) calendar days after the execution of this General Release. Employee has
been informed and understands that any such rescission must be in writing and
delivered by hand, or sent by mail within the 15-day time period to Lawson's
General Counsel, Lawson Software, 380 St. Peter Street, St. Paul, MN 55102. If
delivered by mail, the rescission must be: (1) postmarked within the applicable
period and (2) sent by certified mail, return receipt requested.

        Employee understands that Lawson will have no obligations under the
General Release in the event a notice of rescission by Employee is timely
delivered.

        4.    Acceptance Period; Advice of Counsel.    The terms of this General
Release will be open for acceptance by Employee for a period of 21 days, during
which time Employee may consider whether or not to accept this General Release.
Employee agrees that changes to this General Release, whether material or
immaterial, will not restart this acceptance period. Employee is hereby advised
to seek the advice of an attorney regarding this General Release, at Employee's
expense.

        5.    Binding Agreement.    This General Release shall be binding upon,
and inure to the benefit of, Employee and Lawson and their respective successors
and permitted assigns.

8

--------------------------------------------------------------------------------


        6.    Representation.    Employee hereby acknowledges and states that
Employee has read this General Release. Employee further represents that this
General Release is written in language which is understandable to Employee, that
Employee fully appreciates the meaning of its terms, and that Employee enters
into this General Release freely and voluntarily.

        7.    Non-Admission.    It is understood and agreed that this General
Release does not constitute an admission by Lawson of any liability, wrongdoing,
or violation of any law. Further, Lawson expressly denies any wrongdoing of any
kind whatsoever in its actions and dealings with Employee.

        8.    Confidentiality.    Employee agrees to keep the terms and
existence of this General Release strictly confidential in accordance with the
confidentiality provisions of the Agreement.

        9.    Continuing Obligations.    Employee acknowledges and agrees to his
continuing obligations under the Agreement.

        10.    Savings Clause.    If any provision of this Release is determined
later to be unenforceable or illegal, other than the provisions contained in
Paragraph 2 above, the remaining provisions shall remain in full force and
effect. If the release contained in Paragraph 2(A) is held to be void or
unenforceable in any respect, this entire General Release shall be voidable at
Lawson's option. Nothing in this General Release is intended to or shall be
construed as entitling Lawson to abrogate or require tender back of the
severance payment of Paragraph 1(A) relating to the enforcement of
Paragraph 2(B).

        11.    Amendments.    No amendment or modification of this General
Release shall be deemed effective unless made in writing and signed by Employee
and Lawson, and approved by the Board of Directors of Lawson.

    EMPLOYEE
 
 
Signature
       

--------------------------------------------------------------------------------


 
 
Printed Name
       

--------------------------------------------------------------------------------


 
 
Date
 


--------------------------------------------------------------------------------


 
 
LAWSON SOFTWARE, INC.
 
 
By
 


--------------------------------------------------------------------------------


 
 
Title
 


--------------------------------------------------------------------------------


 
 
Date
 


--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.17



Change of Control Agreement
Background
Agreement
EXHIBIT A GENERAL RELEASE
